 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    DANIELA SPIRIDON,

 9                                   Petitioner,             Case No. C19-0533-JLR-MAT

10            v.
                                                             REPORT AND RECOMMENDATION
11    ISRAEL JACQUEZ,

12                                   Respondent.

13

14          Petitioner Daniela Spiridon is a federal prisoner who is currently confined at the Federal

15   Detention Center in SeaTac, Washington. She has presented to the Court for review a petition for

16   writ of habeas corpus under 28 U.S.C. § 2241. (Dkt. 3.) Petitioner asserts in her petition that she

17   is being unlawfully deprived of good time credits because the Federal Bureau of Prisons (“BOP”)

18   has not recalculated the application of such credits to her sentence in accordance with the First

19   Step Act of 2018. (See id. at 3-5.) Petitioner asks that the Court direct the BOP to recalculate her

20   good time credits and to declare that the new calculation governs her release date. (Id. at 6.)

21   Petitioner contends that, if the requested relief is granted, she would be entitled to an additional 45

22   days of good time credit, resulting in a projected release date of September 30, 2019, and that she

23   would have been eligible for pre-release to a halfway house or home confinement as early as June

     REPORT AND RECOMMENDATION - 1
 1   2, 2019. (See Dkt. 3 at 3; Dkt. 8 at 2.)

 2           Respondent, in his answer to the petition, contends that Petitioner’s petition is premature

 3   and unripe because the provision of the First Step Act under which she seeks relief has not yet

 4   taken effect and will not take effect until July 19, 2019. (Dkt. 6 at 3-4.) Respondent notes that

 5   other district courts that have considered petitions alleging claims similar to those presented by

 6   petitioner have denied relief because the amendment has not yet taken effect. (See id. at 4-5.)

 7   Respondent also contends that relief is not appropriate because petitioner failed to exhaust her

 8   administrative remedies. (Id. at 6-8.)

 9           Petitioner’s claim for relief arises out of provisions of the First Step Act which was signed

10   into law on December 21, 2018. See Pub. L. No. 115-391, 132 Stat. 5194 (2018). Subsection

11   102(b)(1) of the Act amended 18 U.S.C. § 3624(b)(1) to change the method by which the BOP

12   calculates good conduct time credits. This amendment permits federal inmates to earn up to 54

13   days of good conduct time for each year of the sentence imposed, rather than the effective rate of

14   47 days of credit that resulted from the manner in which the BOP calculated good time credit under

15   § 3624(b)(1) prior to the amendment. Subsection 102(b)(2) of the Act delays implementation of

16   all amendments to § 3624 until 210 days following enactment of the Act, or until July 19, 2019.

17   It is this “effective date” provision which is at the heart of this case.

18           The instant petition is one of a large number of § 2241 habeas petitions filed by federal

19   prisoners seeking release prior to July 19, 2019. 1 In the first of that group of cases to be considered

20

21
             See e.g., Jeffreys v. Jacquez, C19-323-JLR-MLP; Queen v. Jacquez, C19-440-TSZ-MAT;
             1

     Acedo v. Jacquez, C19-529-RSM-MLP; Corbett v. Jacquez, C19-531-MJP-BAT; Ephrem v.
22
     Jacquez, C19-534-RAJ-BAT; Gandarilla-Duarte v. Jacquez, C19-535-RSL-MAT; Garcia-
     Orante v. Jacquez, C19-536-RAJ-MLP; Soundingsides v. Jacquez, C19-544-JCC-MLP; Turner v.
23
     Jacquez, C19-545-JCC-BAT; Rigney v. Jacquez, C19-548-RSL-MLP; Corbitt v. Jacquez, C19-

     REPORT AND RECOMMENDATION - 2
 1   in this Court, Johnston v. Jacquez, C19-550-JLR, the Court expressly rejected the respondent’s

 2   arguments that the petition was subject to dismissal because it was unripe and because the

 3   petitioner failed to exhaust his administrative remedies. See Case No. C19-550-JLR, Dkts. 12, 14.

 4   With respect to the issue of ripeness, the Court noted that the gravamen of the petitioner’s petition

 5   was that the good time fix amendment should have taken effect immediately upon enactment of

 6   the First Step Act on December 21, 2018, and that if the Court had accepted his argument he would

 7   have been entitled to release prior to July 19, 2019. See id., Ex. 12 at 8-10. The Court explained

 8   that forcing the petitioner to wait until the amendment took effect would moot his claim, and it

 9   therefore concluded that the petition was “not unripe.” See id. at 10.

10          With respect to the issue of exhaustion, the Court concluded in Johnston that requiring the

11   petitioner to exhaust his administrative remedies would be futile because the BOP had

12   predetermined the issue, making clear that any requests for the calculation of good time credits

13   under the amended statute would be denied because the statute was not effective immediately. Id.

14   at 10-12. As to the merits of the petitioner’s claims, the Court concluded that the petition should

15   be denied because subsection 102(b)(1) of the Act, the good time fix amendment, had not yet taken

16   effect and, under the specific terms of the Act, would not take effect until July 19, 2019. See id.

17   at 15-20. Finally, the Court rejected the petitioner’s claim that the delayed implementation of the

18   good time fix amendment violated his due process and equal protection rights. Id. at 12-15.

19          This Court sees no basis on which to distinguish the present case from Johnston and

20   therefore, consistent with Johnston, recommends that petitioner’s federal habeas petition seeking

21   recalculation of her good time credits under the First Step Act be denied. A proposed order

22
     549-TSZ-MAT; Johnston v. Jacquez, C19-550-JLR-BAT; and Worthy v. Jacquez, C19-783-JLR-
23   MLP.

     REPORT AND RECOMMENDATION - 3
 1   accompanies this Report and Recommendation.

 2          Objections to this Report and Recommendation, if any, should be filed with the Clerk and

 3   served upon all parties to this suit within fourteen (14) days of the date on which this Report and

 4   Recommendation is signed. Failure to file objections within the specified time may affect your

 5   right to appeal. Objections should be noted for consideration on the District Judge’s motions

 6   calendar for the third Friday after they are filed. Responses to objections may be filed within

 7   fourteen (14) days after service of objections. If no timely objections are filed, the matter will be

 8   ready for consideration by the District Judge on July 19, 2019.

 9          DATED this 3rd day of July, 2019.

10

11                                                         A
                                                           Mary Alice Theiler
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

     REPORT AND RECOMMENDATION - 4
